Case 2:20-cv-01653-JAD-BNW Document 1-1 Filed 09/08/20 Page1of5

EXHIBIT “1”
Case 2:20-cv-01653-JAD-BNW Document 1-1 Filed 09/08/20 Page 2 of 5

 

 
 

  

of idaho

ie Secretary, of, me eg

yi T

CERTIFICATE OF REGISTRATION
OF
ALBERTSONS COMPANIES, INC.
' Fila Number C 207257
|, LAWERENCE DENNEY, Secretary of State of the State of Idaho, hereby

certify that an appileation for Farelgn Raglstratton Statement, duly executed pursuant to
the provisions of the Idaho Uniform Business Organization Code, has been reagived In
this offlaa and Is found to conform to law.

ACCORDINGLY and by virtue of the authority vested In me by law, ( fesue thls

Cartifleate of Regisiration to transact business In this State and attaoh hersto a
duplteate of the application for such cartifloate,

Dated: September 24, 2016

Tarts?

SECRETARY OF STATE

 

 

 

 

 

 
Case 2:20-cv-01653-JAD-BNW Document 1-1 Filed 09/08/20 Page 3 of 5

 

 

1

2
8

4
5

8,

7

FOREIGN REGISTRATION STATEMENT AUIGSEP 24 pit 2 9p
Mite 30, Chaplerat, Idaho Code SE =

Fling fae: $100 typed, $420 not typod TARY (ie 9
Gomplate and xuumit tho form Un shitpltanta, Site df iba 7

os.

rm

f
4

 

 

 

 

 

 

 

 

 

 

 

 

 

The name of thp enuty (6) Albersebns Compentes, foo,
The nome walelt {t stall use fn (ctaha tos
Solect tho type’ of anllly you wish te tagleion (EAa a Nm hale, only I you am required fp seoplan ailonsia noma)
 Ausinase Comeration O Genort Pocinershlp
OD Nonpratt Comeration Cl Ganem! Cooparalive Association
C7 United Llabitty Parinership C2] Litton Parnorshlp (Including a limited llabillly fired panoership
ED United Labltly Company C7 Slatulory 'Thuct, Buelnaes Trust, or Commoansay Businoue Trust
Clothe
Weer BAH VOUT TBTaTHT wnNly yp Hay Ned BOTS, Oe GHTANS Wp NETS ee
Jurtedlelon of (rraaliont ce a Sa TO A TPN
its Ws [Onto
The wdmss oftts prinalpal offies |oz
250 BarkcenterBlyd. Bolte, ID 83706
‘[elmelagerons
(Moting Audderan, U (drereniy
The addiae of lte derteolia principal offtac (If required by the laws of the jurisdiction of formation) {at
Cosporalion Trust Cantor, 1209 Ornnge'st, Wilmington, OG 19801
(SiteelAdarecs)
‘Wilheg Adarote, U disrony
Tha mating adkireen towhloh correspondence afiould Be atddressad, i diifarent from jtom &, ts:
ooressy t
Name and elroy aiddrosy of rogiatorad agant jn tdaho!
+ OT Copomitensysen «+ "921 8 Orchard Sires, Bulle G, Bolic, [dato 23705
ai) 1 "pga e)
Tho nanio, capHetly, ond mailing address of atloast ane govenior
Sos Atashmant:9
“Wine Ie (Gapuawy) Tasers)
iteamea) Z (SopRaly) (agian)
. | Robert A. Gardon IDAHO SECRETARY OF STATE
Typed Name: 09/24/2045 05:00

Aira teoate

CR: PREPAID C@:2986465 BH11499654
1@ 100.00 = 400.00 FOR REG sr ja
1¢@ 20.00 = 20.00 EXpEnrTE co 43

Signature; ae Rh San,

Capeclty; Bxeautive Vico President, Oenam{ Counsel ond Secretary

Scoutsy of Staia una only

iia -iannncioainns D 54

a er
Case 2:20-cv-01653-JAD-BNW Document 1-1 Filed 09/08/20 Page 4 of 5

4

.

Atachrhant # to Idaho Foreign Registration Statament of Albertsons Compantes, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name v Title Address
Rober, Milter, Chie! Bavautive OMuer and 250 Parkuentor Bivd, Boise, ID 83706
! Chalemun of Directors
emciamol =
Woyne A, Donningham ChloF Opurating Ofiteur 250 Parkuanter Blvd, Bolae, 1D 83706
Suan Dye L Chief Administrative Otficur 250 Purkventer Blvd. Bolsy, [0 63706
Shane Soinpson cl Marketing and Morshondising | 250 Parkeuntor Blvd, Bolgo, ID 88700
1 car
Robur B, Dimond Bxeoullve Vice Proctdent and Ghicl | 250 Parkeenmer Blvd, Bolse, 1D 84706
‘ Finunolul Offer
t
Justin Evving Bxecuilve Vito President, Comorate | 250 Porkventor Blvd, Bolsa, 1D 8370s
' Development and Real Estate
Robert Ay Gordon Gxooulive Vive Presidonl, General =| 250 Porkeonter Blvd, Boise, ID 83706
Cownaol and Secrdlary
Kolly P, Griffith. Exscutlve Vico Frosidgnt of 250 Parkeentur Blvd, Bolse, [2 83706
Opvrations, West Region
é
dim Ferkins = Bxevutive Vieo Prusidyar of 250 Purkeenter Blyd, Belge, 1D 83706
| Operations, Bast Reglon
a
Andraw J. Soggin Execul|ve View Prusident, Hininn =| 250 Porkventer Blvd, Bolsa, TD 83706
; Rosaurecs, Labor Rolullone, Pibile j
Relations and Cavernmunt Affairs
Jercy Tidwell BRauutiye Yiue Peouident, Supply 250 Porkiconter Blvd. Bolsa, ID 8A7K
' Chaln and Manutauludng
‘Bean §, Adler. Direvtor 250 Porkeenter Blyd, Boise, JD 83706
Sharen &. Allen Direclar 750 Parkcentor Blvd, Bolsd, 1D 84706
Steven A. Davis Director 250 Parkcenter Blyd, Balsa, 1D 83706
Kim Fonnubrosque Director 250 Porkoonlr Blvd, Bolse, 1D 83706
Liss A, Gray, Diroutor 750 Parkcenter Blvd, Boisu, 1D 83706
Havsoh Klatt? Direotar 750 Parkeonler Blvd, Boise, 1D G3706
Ronald Keovil f Director 250 Patkeonlur Blvd. Bolso, 1D 84708
Alon Sohumushor Diregtor 250 Porkuenter Blyd, Boixu, [1D 83706
Tuy L, Sehottensiein Load Direator 260 Purkeuntor Blvd, Bole, 1D 84700
Lanird By Texsler Direstor 250 Porkcenter Blvd, Dolse, ID 63706
Scott Wille Director 250 Porkuenter Blvd, Boite, IO 83705

 

 

 

 

 

ooaio + 2951626401

4
Case 2:20-cv-01653-JAD-BNW Document 1-1 Filed 09/08/20 Page 5 of 5

Delaware et

The First State

a

at

I, JEYEREY W. BULLOCK, SUCRETARY op SUATH OF THE STAIN on
DELAWARE, DO HERABY OARTIPY "RLBURIAONS COMPANINS, INC,!! xg DULY
TNCORPORA PED UNDOR THE DANS OF TRE SATE OF DELAWARY AND Ig IN qoop
STANDING AND HAS A SEGAL CORPORATS OXISTENGH SO FAR AG wHE RWCORDS
OF THES OOWLCH SHOW, AS OF THE THHINIY-FOURTH DAY OF SHFPTEMER, A.D,

aois, :
AND q DO AERUBY YFORTHER CORTIFY THAT THE ANNUAL RUPORMS HAVA

BEEN FILYD 2O DAgy,
AND © DO HMRESY VURTHOR CERVISY CHAT CRO FRANGHISH TAXHS HAVA

BUEN PATD IO DATE,

A

 

Authentication! 10128874
Datel 09-24-15

5763277 830Q

SRH 20250250262
You may verify this certificate online at cotp.delawara gav/authvarchem|

 

"
